








EXHIBIT 10.1




Asset Purchase Agreement

  

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made on October 28, 2014
among As Seen on TV, Inc., a Florida corporation, with its principal place of
business at 14044 Icot Blvd., Clearwater, Florida (“ASTV”), TV Goods, Inc., a
Florida corporation, within its principal place of business at 14044 Icot Blvd.,
Clearwater, Florida (“TV Goods” and, together with ASTV, the “Sellers” and each
a “Seller”), and Telebrands Corp., a New Jersey corporation, with its principal
place of business at 79 Two Bridges Road, Fairfield, NJ 07004 (the “Buyer”).

  

IN CONSIDERATION of the mutual covenants and agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

  

1. Purchase of Assets.




At the Closing, the Sellers shall sell, transfer and assign to Buyer, and Buyer
shall purchase from the Sellers, on the terms set forth in this Agreement, all
of the Sellers’ respective rights, title and interest in and to the assets set
forth on Schedule 1 hereto (the “Property”), free and clear of any Liens (as
defined below).  “Lien” shall mean any security interest, pledge, charge,
hypothecation, mortgage, lien, encumbrance, claim or cause of action.

  

Other than those liabilities arising under the Assumed Agreement (as defined
below) after the Closing, the Buyer shall not assume any liabilities or
obligations of the Sellers or their respective individual shareholders,
directors, officers, affiliates, creditors, parent or subsidiary companies, of
any kind, whether known or unknown, contingent, matured or otherwise, whether
currently existing or hereinafter created (the “Excluded Liabilities”).

  

2. Purchase Price.




a.

Purchase Price. Upon the terms and subject to the conditions contained in this
Agreement, as consideration for the sale, transfer and assignment of the
Property and in full payment therefor, the Buyer shall pay to the Sellers
$3,000,000.00 (the “Purchase Price”), which shall be payable on the Closing Date
in cash in immediately available funds by wire transfer to an account designated
by the Sellers at least one (1) business day prior to Closing.




b.

Allocation of Purchase Price.   The Sellers and the Buyer agree to allocate the
Purchase Price among the Property for all purposes (including tax and financial
accounting) in accordance with Schedule 2.b. hereof. The Sellers and the Buyer
shall file all tax returns (including amended returns and claims for refund) and
information reports in a manner consistent with such allocation.








--------------------------------------------------------------------------------



c.

Withholding Tax.   The Buyer shall be entitled to deduct and withhold from the
Purchase Price all taxes that the Buyer may be required to deduct and withhold
under any applicable tax law, which have been identified and agreed to by Seller
prior to Closing. All such withheld amounts shall be treated as delivered to the
Sellers hereunder.

  

3.  Assumption of Contract and Royalty Payment.




As of the Closing, the Buyer will assume all of the Sellers’ respective rights,
interests and obligations under that certain E-Commerce Joint Venture
Partnership agreement by and between TV Goods and Delivery Agent, Inc.
(“Delivery Agent”) dated May 27, 2011, as amended as of July 19, 2011 and August
27, 2012 (the “Assumed Agreement”).   Notwithstanding anything to the contrary
set forth herein, the Sellers shall retain any revenue share payments payable by
Delivery Agent pursuant to Section 10 of the Assumed Agreement with respect to
product sales made during the period commencing on October 1, 2014 and ending on
December 31, 2014 (the “Fourth Quarter Period”); provided, however, that if such
revenue share payments attributable to the Fourth Quarter Period shall exceed
$200,000 in the aggregate, the Sellers shall pay to the Buyer promptly upon
receipt thereof, any and all of such excess.  For the avoidance of doubt, the
Buyer shall have no obligation to pay to the Sellers with respect to any
shortfall or amounts owed by Delivery Agent to the Sellers other than as
provided above, and all revenue share payments payable by Delivery Agent under
the Assumed Agreement with respect to any periods after the Fourth Quarter
Period shall be payable directly to the Buyer.

  

4. Closing.




a.

Closing Date.  The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place on the date hereof (the “Closing Date”).




b.

Closing Deliveries.




i.

At the Closing, the Buyer shall pay an amount equal to the Purchase Price in
accordance with this Agreement and shall deliver to the Sellers the Transaction
Documents (as defined below) duly executed by the Buyer.

ii.

At the Closing, the Sellers shall deliver to Buyer (A) the Property;
(B) Transaction Documents duly executed by the Seller party thereto; and (C) all
consents and waivers set forth on Schedule 4.b.ii attached hereto.

iii.

“Transaction Documents” shall mean (A) an assignment and assumption agreement in
the form of Exhibit A hereto, effecting the assignment to and assumption by the
Buyer of the Assumed Agreement; and (B) an intellectual property assignment in
the form of Exhibit B hereto, transferring all of the Sellers' respective
rights, title and interests in and to the intellectual property and the domain
name registrations included in the Property to Buyer.

  





2







--------------------------------------------------------------------------------

5. Representations by the Sellers.




As an inducement to the Buyer to enter into this Agreement and to consummate the
transactions contemplated herein, the Sellers, jointly and severally, represent
and warrant to the Buyer, as of the date of this Agreement as follows:




a.

The Sellers are the sole and exclusive owners of, and have good and marketable
title to, the Property, free and clear of any Liens, with full right to sell or
dispose of it as the Sellers may choose, and no other person or entity has any
claim, right, title, interest, or Lien in, to, or on the Property. The Sellers
have the valid right to use, possess, reproduce, make or have made, modify,
display, market, perform, publish, transmit, broadcast, sell, license,
sublicense, distribute or otherwise exploit (collectively ”Exploit” or
“Exploitation”) all of the Property.  No third party has made any claim or
assertion challenging the Sellers’ sole and exclusive ownership of all right,
title and interest in and to the Property.




b.

The Sellers have no undischarged obligations affecting the Property, other than
as disclosed in Schedule 5.b.




c.

There are no Liens against the Property and, other than the Assumed Agreement,
the Property is not the subject of any license.




d.

Consents. No consent from or other approval or authorization of any governmental
entity, board of directors, or any other person is necessary in connection with
the execution of this Agreement or the Transaction Documents, or the
consummation of the transactions contemplated hereby and thereby, other than the
consent of the Boards of Directors of the Sellers.




e.

Property. The Property is merchantable and fit for its intended use and is free
of any material defects in workmanship.  The Property is sufficient for the
conduct of Sellers’ business on the www.asseenontv.com website (the “Site”) as
currently conducted and as currently proposed to be conducted.  Other than the
Assumed Agreement, there are no other contracts or agreements governing or
relating to the Property.  Other than as set forth in the Assumed Agreement, no
assets necessary for or related to the conduct of business relating to the
Property are owned or used by any individual or entity other than the Sellers.
No royalties, commissions, fees or other payments are or shall become payable by
the Sellers to any third party by reason of the Exploitation of any of the
Property in the conduct of the Sellers’ business on the Site as currently
conducted and as currently proposed to be conducted.

 

f.

Payment of Taxes. The Sellers and their respective subsidiaries have (i) filed
all tax returns for the periods prior to and including the Closing Date, and
(ii) paid, or will arrange for the full payment of, all taxes owed by the
Sellers with respect to the Property with respect to all periods prior to and
including the Closing Date.








3







--------------------------------------------------------------------------------



g.

Insurance. At the time of signing this Agreement, the Sellers will provide the
Buyer with a copy of the most current insurance policy, if any, covering the
Property.




h.

Licenses, Permits and Consents. There are no licenses or permits currently
required by the Sellers for the consummation of the transactions contemplated by
this Agreement or the Transaction Documents.




i.

Litigation. There are no actions, suits, proceedings, or investigations pending
or, to the knowledge of the Sellers, threatened against or involving any of the
Sellers or brought by any Seller or affecting any of the Property at law or in
equity or admiralty or before or by any federal, state, municipal, or other
governmental department, commission, board, agency, or instrumentality, domestic
or foreign, nor has any such action, suit, proceeding, or investigation been
pending during the 24-month period preceding the date hereof. The Sellers are
not operating its business under or subject to, or in default with respect to,
any order, writ, injunction, or decree of any court of federal, state,
municipal, or governmental department, commission, board, agency, or
instrumentality, domestic or foreign.




j.

Compliance with Laws. The Sellers are not in violation of any laws, regulations,
and orders applicable to the Property or the transactions contemplated by this
Agreement, and the present uses by the Sellers of the Property do not violate
any such laws, regulations, and orders. The Sellers have no knowledge of any
material present or future expenditures that will be required with respect to
the Property to achieve compliance with any present statute, law, or regulation,
including those relating to the environment or occupational health and safety.




k.

Organization and Good Standing.  Each Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Florida,
with full corporate power and authority to conduct it business as it is
presently being conducted and to own and use the Property.




l.

Authority.  Each Seller has all requisite corporate power and authority, and has
taken all corporate action necessary, to execute and deliver this Agreement, to
consummate the transactions contemplated by this Agreement and the Transaction
Documents and to perform its obligations hereunder and thereunder.  The
execution and delivery by each Seller of this Agreement and the Transaction
Documents, and the consummation by the Sellers of the transactions contemplated
hereby and thereby, have been duly authorized and approved by the Board of
Directors of each Seller.  No other corporate proceedings on the part of any
Seller, including the consent or approval of the stockholders of each Seller,
are necessary to authorize this Agreement and the Transaction Documents and the
transactions contemplated hereby and thereby.  This Agreement and the
Transaction Documents have been duly executed and delivered by the Sellers and
are the legal, valid and binding obligations of each Seller enforceable against
such Seller in accordance with their terms, except that such enforceability may
be limited by bankruptcy, insolvency, moratorium or other similar laws affecting
or relating to creditors’ rights generally, and is subject to general principles
of equity.





4







--------------------------------------------------------------------------------




m.

Non-Contravention.  The execution, delivery and performance by each Seller of
this Agreement and the Transaction Documents does not and will not (i)
contravene or conflict with such Seller’s certificate of incorporation or bylaws
or any resolution adopted by the Board of Directors of such Seller; (ii)
contravene or conflict with or constitute a violation of any provision of any
applicable law binding upon the Sellers or the Property; (iii) result in the
creation or imposition of any Lien on any of the Property; or (iv) contravene,
conflict with or constitute a violation or breach of any agreement to which such
Seller is a party.  




n.

Financial Information.  The financial information of the Sellers provided to the
Buyer, comprised of the spreadsheets attached as Exhibit C hereto, is true and
accurate business records of the Sellers, and, to the best of the Sellers’
knowledge, contain true and accurate information regarding the Sellers’ business
relating to the Property.

 

o.

Seller IP Registrations.  All registrations and applications made by or on
behalf of the Sellers for the Property in any jurisdiction for any patents,
copyrights, mask works, trademarks, service marks, design rights, domain names
are set forth on Schedule 1 (“Seller IP Registrations”).  All of the Seller IP
Registrations are valid, enforceable and subsisting.  Other than as described on
Schedule 5.o. hereto, to the best of Sellers' knowlege, there are no actions
that must be taken by the Sellers or Buyer within ninety (90) days after the
date of this Agreement for the purpose of obtaining, maintaining, perfecting,
preserving or renewing any Seller IP Registration. Schedule 1 also sets forth
all trademarks, trade names, service marks, logos, domain names, design rights
or other identifiers currently or previously used by the Sellers on the Site but
for which no registration has been sought.




p.

Infringement.  To the best of Sellers’ knowledge, the Exploitation of the
Property (i) does not and shall not conflict with, infringe, violate or
interfere with or misappropriate any right (including any intellectual property
right), title or interest of any third party and (ii) does not and shall not
constitute unfair competition or unfair trade practices under any laws to which
the Sellers are subject.  There is no pending or, to the knowledge of the
Sellers, threatened claim that any of the Property is invalid or contesting the
ownership or right of the Sellers to Exploit any of Property, nor is there any
basis for any such claim. The Sellers have not received any, and, to the
knowledge of the Sellers, there are no, claims, notices or complaints regarding
the Sellers’ information practices or the disclosure, retention or misuse of any
personal information.




q.

Disclosure. No representation or warranty by the Sellers contained in this
Agreement, and no statement contained in any certificate or other instrument
furnished or to be furnished to Buyer pursuant hereto, or in connection with the
transactions contemplated hereby, contains or will contain any untrue statement
of a material fact or omits or will omit to state any material fact that is
necessary in order to make the statements contained therein not misleading.








5







--------------------------------------------------------------------------------

6. Representations by Buyer.




As an inducement to the Sellers to enter into this Agreement and to consummate
the transactions contemplated herein, the Buyer represents and warrants to the
Sellers, as of the date of this Agreement as follows:




a.

 Consents. No consent from or other approval or authorization of any
governmental entity, board of directors, or any other person is necessary in
connection with the execution of this Agreement or the Transaction Documents, or
the consummation of the transactions contemplated hereby and thereby, other than
the consent of the Board of Directors of the Buyer.




b.

Licenses, Permits and Consents. There are no licenses or permits currently
required by the Buyer for the consummation of the transactions contemplated by
this Agreement or the Transaction Documents.




c.

Organization and Good Standing.  The Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of New Jersey,
with full corporate power and authority to conduct it business as it is
presently being conducted and to own and use the Property.




d.

Authority.  The Buyer has all requisite corporate power and authority, and has
taken all corporate action necessary, to execute and deliver this Agreement, to
consummate the transactions contemplated by this Agreement and the Transaction
Documents and to perform its obligations hereunder and thereunder.  The
execution and delivery by the Buyer of this Agreement and the Transaction
Documents, and the consummation by Buyer of the transactions contemplated hereby
and thereby, have been duly authorized and approved by the Board of Directors of
the Buyer.  No other corporate proceedings on the part of the Buyer are
necessary to authorize this Agreement and the Transaction Documents and the
transactions contemplated hereby and thereby.  This Agreement and the
Transaction Documents have been duly executed and delivered by the Buyer and are
the legal, valid and binding obligations of the Buyer enforceable against Buyer
in accordance with their terms, except that such enforceability may be limited
by bankruptcy, insolvency, moratorium or other similar laws affecting or
relating to creditors’ rights generally, and is subject to general principles of
equity.




e.

Non-Contravention.  The execution, delivery and performance by the Buyer of this
Agreement and the Transaction Documents does not and will not (i) contravene or
conflict with the Buyer’s certificate of incorporation or bylaws or any
resolution adopted by the Board of Directors of the Buyer; (ii) contravene or
conflict with or constitute a violation of any provision of any applicable law
binding upon the Buyer; or (iii) contravene, conflict with or constitute a
violation or breach of any agreement to which the Buyer is a party.  








6







--------------------------------------------------------------------------------



f.

Disclosure. No representation or warranty by the Buyer contained in this
Agreement, and no statement contained in any certificate or other instrument
furnished or to be furnished to Buyer pursuant hereto, or in connection with the
transactions contemplated hereby, contains or will contain any untrue statement
of a material fact or omits or will omit to state any material fact that is
necessary in order to make the statements contained therein not misleading.

    

7. Covenants.




a.

All Property enumerated in Exhibit A shall, upon consummation of this Agreement,
be transferred by the Sellers to the Buyer free and clear of all Liens.




b.

The Sellers shall assume all risk of loss, damage, or destruction to the
Property subject to this Agreement until the Closing.




c.  

The Sellers and the Buyer agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be reasonably necessary in order to consummate or implement on a timely
basis the transactions contemplated by this Agreement and the Transaction
Documents. 




d.

Unless otherwise required by applicable law, neither party hereto shall make any
public announcements regarding this Agreement or the Transaction Documents or
the transactions contemplated hereby or thereby without the prior written
consent of the other party (which consent shall not be unreasonably withheld or
delayed).  It is understood by the parties hereto that the Property constitutes
a material portion of the Sellers’ assets, and as such certain disclosures will
be required by applicable law; provided, however, that the Sellers shall provide
the Buyer a reasonable opportunity to review such disclosure before it is
publicly disseminated or filed with the Securities and Exchange Commission, and
the Sellers shall give due consideration to the reasonable additions, deletions
and other changes suggested thereto by the Buyer.




e.

Bulk Sales Laws.   The parties hereby waive compliance with the provisions of
any bulk sales, bulk transfer or similar laws of any jurisdiction that may
otherwise be applicable with respect to the sale of any or all of the Property
to Buyer.




f.

All transfer, documentary, sales, use, stamp, registration, value added and
other such taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the Transaction Documents and the documents
to be delivered hereunder shall be borne and paid by Sellers when due. The
Sellers shall, at their own expense, timely file any tax return or other
document with respect to such taxes or fees (and Buyer shall cooperate with
respect thereto as necessary).








7







--------------------------------------------------------------------------------



g.

Release of Security Interests.  The Sellers hereby authorize the Buyer to
prepare and file any and all UCC financing statement amendments with respect to
all UCC financing statements which include liens on any or all of the Property
naming any Seller as debtor that are currently filed of record in order to
effectuate the release by any creditor of its security interests and liens upon
the Property.

    

8. Indemnification




a.

Sellers’ Agreement to Indemnify.  The Sellers shall, jointly and severally,
indemnify and hold harmless the Buyer and its affiliates, directors, managers,
stockholders, officers, employees, customers, suppliers, attorneys, agents,
representatives, successors and permitted assigns (collectively, the “Buyer
Indemnitees”) in respect of any and all losses, liabilities, claims, damages or
expenses (collectively, “Damages”) reasonably incurred by any Buyer Indemnitee
in connection with, or resulting from, any or all of (i) any breach of any
representation or warranty made by any Seller in this Agreement or the
Transaction Documents; (ii) any breach in the performance of any covenant,
agreement or obligation of any Seller contained in this Agreement or the
Transaction Documents; (iii) any Excluded Liabilities; and (iv) any liabilities
relating to the Property arising prior to the Closing Date.




b.

Buyer’s Agreement to Indemnify.  The Buyer shall indemnify and hold harmless
each Seller and their respective affiliates, directors, managers, stockholders,
officers, employees, customers, suppliers, attorneys, agents, representatives,
successors and permitted assigns (collectively, the “Seller Indemnitees”) in
respect of any and all Damages reasonably incurred by any Seller Indemnitee in
connection with, or resulting from, any or all of (i) any breach of any
representation or warranty made by the Buyer in this Agreement or the
Transaction Documents; (ii) any breach in the performance of any covenant,
agreement or obligation of the Buyer contained in this Agreement or the
Transaction Documents; and (iii) any liabilities relating to the Property
arising on or after the Closing Date.




c.

Survival of Representations, Warranties and Covenants.  All representations,
warranties, covenants, agreements and obligations of each party hereto contained
in this Agreement and the Transaction Documents and all claims of any Buyer
Indemnitee or Seller Indemnitee in respect of any breach of any such
representation, warranty, covenant, agreement or obligation, shall survive the
execution of this Agreement, and shall expire 30 days after the expiration of
all applicable statutes of limitations, including extensions thereof.




9. Schedules.




Schedules and other documents attached or referred to in this Agreement are an
integral part of this Agreement.

  





8







--------------------------------------------------------------------------------

10. Entire Agreement.




This Agreement and the Transaction Documents constitute the sole and entire
agreement between Buyer and the Sellers with respect to the transactions
contemplated hereby and thereby, and supersedes any prior agreements, whether
written or oral with respect thereto. Any additional agreements or
representations with respect to the transactions contemplated by this Agreement
or the Transaction Documents are null and void, unless otherwise required by
law. Both parties agree to waive rights as to any conflicting laws which may
nullify this Agreement to the full extent allowable by law.   




11. Jurisdiction; Waiver of Jury Trial.




a.

Jurisdiction.  Any legal suit, action or proceeding arising out of or based upon
this Agreement or the Transaction Documents or the transactions contemplated
hereby or thereby shall be instituted in the federal courts of the United States
of America or the courts of the State of New York in each case located in the
city of New York in the Borough of Manhattan, and each party irrevocably submits
to the exclusive jurisdiction of such courts in any such suit, action or
proceeding.  Each of the Buyer and the Sellers hereby (i) waives to the extent
not prohibited by applicable law, and agrees not to assert, by way of motion, as
a defense or otherwise, in any such suit, action or proceeding, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that any such
action brought in one of the above-named courts should be dismissed on grounds
of forum non conveniens, should be transferred or removed to any court other
than one of the above-named courts, or should be stayed by reason of the
pendency of some other proceeding in any other court other than one of the
above-named courts, or that this Agreement or any of the other Transaction
Documents or the subject matter hereof and thereof may not be enforced in or by
such court, and (ii) agrees to commence any such action only before one of the
above-named courts.




b.

Waiver of Jury Trial.  Each party hereto acknowledges and agrees that any
controversy which may arise under this Agreement or the Transaction Documents is
likely to involve complicated and difficult issues and, therefore, each such
party irrevocably and unconditionally waives any right it may have to a trial by
jury in respect of any legal action arising out of or relating to this Agreement
or the Transaction Documents or the transactions contemplated hereby or thereby.

  

12. Costs and Expenses.




Except as expressly provided to the contrary in this Agreement, each party shall
pay all of its own costs and expenses incurred with respect to the negotiation,
execution and delivery of this Agreement and the exhibits hereto.

  





9







--------------------------------------------------------------------------------

13. Miscellaneous Provisions.




a.

Applicable Law. This Agreement shall be construed under and in accordance with
the laws of the State of New York, without regard to the conflict of law rules
thereof.




b.

Parties Bound. This Agreement shall be binding on and inure to the benefit of
the parties to this Agreement and their respective heirs, executors,
administrators, legal representatives, successors and assigns as permitted by
this Agreement.




c.

No Third-party Beneficiaries.  This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.




d.

Legal Construction. This Agreement shall be construed as to effectuate the
intended purpose of the Agreement. In the event any one or more of the
provisions contained in this Agreement shall for any reason be held invalid,
illegal, or unenforceable in any respect, this Agreement shall be modified to
otherwise effectuate the sale under the original intentions of the Parties. This
may include striking the invalid, illegal, or unenforceable provision as if they
had never been contained in this Agreement, or modifying the invalid, illegal or
unenforceable provisions to make them compliant without modifying the original
purpose of the Parties.




d.

Amendments. This Agreement may be amended only by a written agreement duly
executed by all parties hereto.




e.

Notice.  All notices, requests and other communications to either party
hereunder shall be in writing (including facsimile, PDF or e-mail) and shall be
addressed to the applicable party at the address set forth in the introduction
to this Agreement or as otherwise provided by such party in writing.  




f.

Specific Performance.   The parties agree that irreparable damage would occur if
any provision of this Agreement or any of the Transaction Documents were not
performed in accordance with the terms hereof and thereof and that the parties
shall be entitled to specific performance of the terms hereof and thereof, in
addition to any other remedy to which they are entitled at law or in equity.




g.

Counterparts.  This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
were upon the same instrument.  




[Signature Page Follows.]





10







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.

 

 

Sellers:

 

 

 

 

 

 

As Seen on TV, Inc.

 

 

  

 

 

 

  

 

 

 

By:

/s/ Robert DeCecco

Date:  

10/28/2014

Name:  

Robert DeCecco

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

TV Goods, Inc.

 

 

  

 

 

 

  

 

 

 

By:

/s/ Robert DeCecco

Date:  

10/28/2014

Name:

Robert DeCecco

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Buyer:

 

 

 

 

 

 

Telebrands Corp.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bala Iyer

Date:  

10/28/2014

Name:

Bala Iyer

 

 

Title:

Executive Vice President

 

 

  





[Signature Page to Asset Purchase Agreement]




--------------------------------------------------------------------------------







Schedule 1




1.

Domain Names




ASSEENONTV.COM

ASSEENONTV.COFFEE

ASSEENONTVKIDS.US

ASSEENONTV.EQUIPMENT

ASSEENONTVLIVE.NET

ASSEENONTV.HOUSE

ASSEENONTVLIVE.TV

ASSEENONTV.TIPS

ASSEENONTVMD.COM

ASSEENONTV.ZONE

ASSEENONTVO.COM

0ASSEENONTV.COM

ASSEENONTVPHONECARDS.COM

1-800SEENONTV.COM

ASSEENONTVSHOPPINGCHANNEL.COM

1800ASSEENONTV.COM

ASSEENONV.COM

1800ASSEENONTV.ME

ASSEENONVT.COM

2ASSEENONTV.NET

ASSEENONYV.COM

866-ASSEENONTV.COM

ASSEENONZTV.COM

866-ASSEENONTV.NET

ASSEENOTNV.COM

866ASSEENONTV.COM

ASSEENOTTV.COM

866ASSEENONTV.NET

ASSEENOTVWHOLESALE.COM

AS-SEEN-ON-TV-OFFERS.COM

ASSEEONNTV.COM

AS-SEENONTV.COM

ASSEESONTV.COM

ASAEENONTV.COM

ASSESENONTV.COM

ASASEENONTV.COM

ASSHEENONTV.COM

ASCEENONTV.COM

ATSEENONTV.COM

ASEEENONTV.COM

EENONTV.NET

ASEENONTV.CO

ISSEENONTV.COM

ASEENONTV.INFO

MASSEENONTV.COM

ASEENONTV.ORG

NAPKINMILLIONAIRESYSTEM.COM

ASSEENANTV.COM

OFFICIALASEENONTVDIRECTRIPOFF.COM

ASSEENIONTV.COM

OFFICIALASEENONTVDIRECTRIPOFF.NET

ASSEENONATV.COM

OFFICIALASSEENONTVDIRECT.COM

ASSEENONITV.COM

OFFICIALASSEENONTVDIRECT.NET

ASSEENONT-V.COM

OFFICIALASSEENONTVDIRECTSCAM.COM

ASSEENONTB.COM

OFFICIALASSEENONTVDIRECTSCAM.NET

ASSEENONTCV.COM

POWERED-BY-ASSEENONTV.COM

ASSEENONTOV.COM

POWERED-BY-ASSEENONTV.INFO

ASSEENONTV-ADULTS.COM

POWERED-BY-ASSEENONTV.NET

ASSEENONTV-ADULTS.NET

POWERED-BY-SEENONTV.COM

ASSEENONTV-ADULTS.US

POWERED-BY-SEENONTV.INFO

ASSEENONTV-DEALS.COM

POWERED-BY-SEENONTV.NET

ASSEENONTV-DIRECT.COM

POWEREDBYASSEENONTV.COM

ASSEENONTV-DIRECT.NET

POWEREDBYASSEENONTV.INFO

ASSEENONTV-GUY.COM

POWEREDBYASSEENONTV.NET

ASSEENONTV-GUYS.COM

POWEREDBYSEENONTV.COM

ASSEENONTV-INC.COM

POWEREDBYSEENONTV.INFO

ASSEENONTV-INC.NET

SEEENONTV.COM

ASSEENONTV-INFO.COM

SEENONTV-INC.COM

ASSEENONTV-KIDS.COM

SEENONTVGUYS.COM



























--------------------------------------------------------------------------------




ASSEENONTV-KIDS.NET

SEENONTVPC.INFO

ASSEENONTV-KIDS.US

SEENONTVSUPERSTORE.COM

ASSEENONTV-OFFERS.INFO

SEENONTVWHOLESALER.COM

ASSEENONTV-OFFERS.NET

SENNONTV.COM

ASSEENONTV-OFFERS.ORG

SENONTV.COM

ASSEENONTV-PC.COM

SSEENONTV.COM

ASSEENONTV-WHOLESALER.COM

THEASEENONTVDIRECT.COM

ASSEENONTV1.NET

THEASEENONTVDIRECT.NET

ASSEENONTVADULT.TV

THEASEENONTVDIRECTRIPOFF.COM

ASSEENONTVADULTS.COM

THEASEENONTVDIRECTRIPOFF.NET

ASSEENONTVADULTS.NET

THEASSEENONTVDIRECT.COM

ASSEENONTVADULTS.TV

THEASSEENONTVDIRECT.NET

ASSEENONTVADULTS.US

THEASSEENONTVDIRECTSCAM.COM

ASSEENONTVAMBASSADOR.COM

THEASSEENONTVDIRECTSCAM.NET

ASSEENONTVCALLINGCARDS.COM

THEOFFICIALASSEENONTV.CO.UK

ASSEENONTVDEAL.COM

THEOFFICIALASSEENONTV.COM

ASSEENONTVDIRECTSCAM.COM

THEOFFICIALASSEENONTVDIRECT.COM

ASSEENONTVDIRECTSCAM.NET

THEOFFICIALASSEENONTVDIRECT.NET

ASSEENONTVE.COM

TVGOODSINC.CO

ASSEENONTVGOODS.COM

TVGOODSINC.COM

ASSEENONTVGOODS.NET

TVGOODSINC.NET

ASSEENONTVINFO.COM

USEENONTV.COM

ASSEENONTVKIDS.NET

USSEENONTV.COM

ASSEENONTVKIDS.TV

WWWSEENONTV.COM

 

YOUWILLNOTBESEENONTV.COM




2.

Trademarks




·   ASSEENONTV.COM




·   [astv_ex10z1002.gif] [astv_ex10z1002.gif]




·   1 (866) ASSEENONTV




3.

Phone Number




·

The phone number (866) 277-3366.




4.

Agreement




·

E-Commerce Joint Venture Partnership agreement by and between TV Goods, Inc. and
Delivery Agent, Inc. (“Delivery Agent”) dated May 27, 2011, as amended as of
July 19, 2011 and August 27, 2012.














--------------------------------------------------------------------------------



5.

Customer/Marketing Information




·

Any and all customer and marketing information owned or used by the Sellers
arising pursuant to or in connection with the E-Commerce Joint Venture
Partnership agreement by and between TV Goods and Delivery Agent, Inc. dated May
27, 2011, as amended as of July 19, 2011 and August 27, 2012.























--------------------------------------------------------------------------------







Schedule 2.b.




Tax Allocation




100% of the Purchase Price shall be allocated to the Domain Name.

















--------------------------------------------------------------------------------

Schedule 4.b.ii.




1.

Written consent and resolution of the Board of Directors of each Seller
approving the execution, delivery and performance of this Agreement, the
Transaction Documents and the transactions contemplated hereby and thereby.




2.

Waiver by Delivery Agent, Inc. of its right of first refusal to purchase the
domain name “www.asseenontv.com” under the Assumed Agreement.




3.

Release of Lien on the domain name “www.asseenontv.com” granted to MIG7
Infusion, LLC (“MIG7”) pursuant to that certain Security Agreement, by and among
ASTV, MIG 7 and the other parties thereto, dated as of April 3, 2014.




4.

Release of Lien on the domain name “www.asseenontv.com” granted to Vicis Capital
Master Fund pursuant to that certain Third Amended and Restated Security
Agreement, by and between Infusion Brands International, Inc. and Vicis Capital
Master Fund, dated as of March 6, 2014.














--------------------------------------------------------------------------------

Schedule 5.b.







None.











--------------------------------------------------------------------------------







Schedule 5.o.




1.

Provide access to Email accounts (Hosted via Google Apps) and assign
administrative rights to Telebrands tech contact.




2.

Registration for the following domains will need to be renewed within 90
calendar days following the Closing Date.




Domain Name

Renewal Deadline

AS-SEENONTV.COM

12/18/2014

ASAEENONTV.COM

12/13/2014

ASEENONTV.INFO

12/17/2014

ASEENONTV.ORG

12/17/2014

ASSEENONTV-ADULTS.COM

1/2/2015

ASSEENONTV-ADULTS.NET

1/2/2015

ASSEENONTV-ADULTS.US

1/1/2015

ASSEENONTV-KIDS.COM

12/30/2014

ASSEENONTV-KIDS.NET

12/30/2014

ASSEENONTV-KIDS.US

12/29/2014

ASSEENONTVADULTS.COM

1/2/2015

ASSEENONTVADULTS.NET

1/2/2015

ASSEENONTVADULTS.US

1/1/2015

ASSEENONTVDIRECTSCAM.COM

1/21/2015

ASSEENONTVDIRECTSCAM.NET

1/21/2015

ASSEENONTVKIDS.NET

12/30/2014

ASSEENONTVKIDS.US

12/29/2014

ASSEESONTV.COM

1/8/2015

OFFICIALASSEENONTVDIRETRIPOFF.COM

1/21/2015

OFFICIALASSEENONTVDIRECTRIPOFF.NET

1/21/2015

OFFICIALASSEENONTVDIRECT.COM

1/21/2015

OFFICIALASSEENONTVDIRECT.NET   

1/21/2015

OFFICIALASSEENONTVDIRECTSCAM.COM/NET

1/21/2015

THEASEENONTVDIRECT.COM/NET

1/21/2015

THEASSEENONTVDIRECTRIPOFF.COM/NET

1/21/2015

THEASSEENONTVDIRECT.COM/NET

1/21/2015

THEASSEENONTVDIRECTSCAM.COM/NET

1/21/2015

THEOFFICIALASSEENONTV.CO.UK

12/28/2014

THEOFFICIALASSEENONTV.COM

12/28/2014

THEOFFICIALASSEENONTVDIRECT.COM/NET

1/21/2015














--------------------------------------------------------------------------------







EXHIBIT A




ASSIGNMENT AND ASSUMPTION AGREEMENT














--------------------------------------------------------------------------------

EXHIBIT B




INTELLECTUAL PROPERTY ASSIGNMENT














--------------------------------------------------------------------------------

EXHIBIT C




SELLER FINANCIAL INFORMATION









